  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 1 of 8 PageID# 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION

                                               Case No. 3:21-cv-202
CARMEN TRIANA,
                                               COMPLAINT AND DEMAND FOR
             Plaintiff,                        JURY TRIAL
vs.                                              1. TCPA, 47 U.S.C. § 227

CAPITAL ONE BANK (USA), N.A.,
              Defendant.

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Carmen Triana (“Plaintiff”), through her attorneys, alleges the

following against Capital One Bank (USA), N.A., (“Defendant”):

                                INTRODUCTION

      1.     Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.     The Plaintiff suffered very harms that the TCPA was created to address,

including disturbing her quiet enjoyment, peace and tranquility, creating a nuisance,

invading her privacy-intrusion upon seclusion, as provided in § 652B of the


                                         -1-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 2 of 8 PageID# 16




Restatement (Second) of Torts. § 652B prohibits an intentional intrusion, “physically

or otherwise, upon the solitude or seclusion of another or her private affairs or

concerns… that would be highly offensive to a reasonable person.”

                             JURISDICTION AND VENUE

      3.     Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et

seq. and 28 U.S.C. 1331.

      4.     Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial

part of the events or omissions giving rise to the claim occurred in this District and

Division.

      5.     Defendants are at home and transact business in this District and

Division, thus personal jurisdiction is established.

                                         PARTIES

      6.     Plaintiff is a natural person residing in the State of Kansas.

      7.     Defendant is a banking institution engaged in the business of issuing

credit cards, with a principal place of business located in Richmond, Virginia, and

physical locations throughout Virginia, including a call center in Glen Allen,

Virginia. Defendant can be served with process at its registered agent Corporation

Service Company, 100 Shockoe Slip, Fl. 2, Richmond, VA 22219.

      8.     Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,


                                          -2-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 3 of 8 PageID# 17




representatives, and insurers.

                                 FACTUAL ALLEGATIONS

      9.     Plaintiff is a single mother of two children and the financial

responsibilities of the household fall entirely on her. Due to COVID-19 affecting

her employment, Plaintiff had to choose between making payments on her Capital

One accounts or pay for her household necessities.

      10.    As a result of her financial struggles, Plaintiff was unable to keep up

with all her monthly obligations, specifically her Capital One accounts.

      11.    Upon information and belief, after Plaintiff fell behind on her Capital

One accounts, her interest rates increased and late payments were added to her

account balances, making it even more difficult to make the monthly payments.

      12.    In or around July of 2020, Defendant began calling Plaintiff’s cellular

phone number ending in 7916, in an attempt to collect an alleged debt.

      13.    The calls placed by Defendant originated from the following numbers:

(800) 955-6600; and (800) 365-2024.

      14.    On or about July 8, 2020 at 11:57 a.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with Defendant’s representative from telephone number (800) 955-6600.

      15.    Defendant informed Plaintiff that it was attempting to collect a debt


                                        -3-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 4 of 8 PageID# 18




relating to her Capital One account.

        16.   On this call, Plaintiff explained her financial situation to Capital One

and that she was unable to make a payment. Furthermore, Plaintiff unequivocally

revoked consent to be called any further. Despite Plaintiff’s instruction that she not

to be called, Defendant continued to call Plaintiff.

        17.   On or about August 14, 2020 at 11:43 a.m., Plaintiff answered a

collection call from Defendant; Plaintiff heard a pause before the collection agent

began to speak, indicating the use of an automated telephone dialing system;

Plaintiff spoke with Defendant’s representative from telephone number (800) 365-

2024.

        18.   Defendant informed Plaintiff that it was attempting to collect a debt

relating to her Capital One Menards account.

        19.   On this call and for a second time, Plaintiff explained her financial

situation to Capital One and that she was unable to make a payment. Furthermore,

Plaintiff unequivocally revoked consent to be called any further. Despite Plaintiff’s

second request not to be contacted, Defendant continued to call Plaintiff nearly every

day until January 28, 2021.

        20.   Between July 8, 2020 and January 31, 2021, Defendant called Plaintiff

no less than one hundred and seventy-five (475) times.

        21.   Defendant called Plaintiff between one (1) and three (3) times a day.


                                         -4-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 5 of 8 PageID# 19




      22.      Many times, when Plaintiff answered calls from Defendant, there was

a pre-recorded message or no person on the phone.

      23.      Upon information and belief, Defendant would call Plaintiff’s family

and/or friends to embarrass Plaintiff and induce her to make a payment on the

Account.

      24.      Defendant’s daily calls to Plaintiff’s cellular phone were a constant

disruption and reminder of her financial situation, exacerbating Plaintiff’s stress and

anxiety.

      25.      As a result of Defendant’s conduct, Plaintiff has sustained actual

damages including but not limited to, emotional and mental pain and anguish.

                                       COUNT I
                   Defendant’s Violations of the TCPA, 47 U.S.C. § 227

      26.      Plaintiff re-alleges and incorporates by reference paragraphs one (1)

through twenty-five (25) as though set forth at length herein.

      27.      Defendant violated the TCPA. Defendant’s violations include, but are

not limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

            Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

            pertinent part, “It shall be unlawful for any person within the United States

            . . . to make any call (other than a call made for emergency purposes or

            made with the prior express consent of the called party) using any

                                           -5-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 6 of 8 PageID# 20




            automatic telephone dialing system or an artificial or prerecorded voice —

            to any telephone number assigned to a . . . cellular telephone service . . . or

            any service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

            Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s

            cellular telephone using an artificial prerecorded voice or an automatic

            telephone dialing system and as such, Defendant knowing and/or willfully

            violated the TCPA.

      28.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C)

      29.      Defendant violated Plaintiff’s privacy. Defendant’s violations include,

but are not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

            solitude and seclusion by engaging in harassing phone calls in an attempt

            to collect on an alleged debt despite requests for the calls to cease.

      b. Defendant’s conduct would be highly offensive to a reasonable person as


                                            -6-
  Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 7 of 8 PageID# 21




            Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the

            purpose of coercing Plaintiff to pay the alleged debt.

      30.      As a result of Defendant’s violations, Plaintiff suffered invasion of her

privacy, intrusion upon her seclusion, her right to quiet enjoyment and peace was

disturbed.

      31.      Plaintiff suffered emotional distress, mental and physical injuries as a

result of emotional distress caused by Defendant’s incessant harassment by

unwanted, auto-dialed telephone calls against Plaintiff’s express revocation of

consent and instructions to not call.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Carmen Triana, respectfully requests judgment be

entered against Defendant Capital One Bank (USA), N.A., for the following:

  A. Declaratory judgment that Defendant violated the TCPA;

  B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

      227(b)(3)(C);

  C. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

      allowed under the law;

  D. Any other relief that the Court deems appropriate.




                                            -7-
Case 3:21-cv-00202-MHL Document 1 Filed 03/25/21 Page 8 of 8 PageID# 22




                          DEMAND FOR JURY TRIAL

   Please take notice that Plaintiff demands a trial by jury in this action.

                                            RESPECTFULLY SUBMITTED,

                                            By: /s/Susan Rotkis
                                            Susan Rotkis
                                            VSB 40693
                                            PRICE LAW GROUP APC
                                            382 S. Convent Ave.
                                            Tucson, AZ 85716
                                            T: (818) 600-5506
                                            E: susan@pricelawgroup.com
                                            Attorneys for Plaintiff
                                            Carmen Triana




                                      -8-
